TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00113-CV



                   Valorie W. Davenport and Richard Abraham, Appellants

                                                  v.

            Rick Perry, Governor of the State of Texas, and Geoffrey S. Conner,
                    Secretary of State for the State of Texas, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. GN303874, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The order from which appellants Valorie W. Davenport and Richard Abraham seek

to appeal was signed on November 12, 2003, and after filing a motion for new trial, appellants filed

their notice of appeal on February 23, 2004. On April 12 and 23, we sent notice that the reporter’s

record was overdue, and the court reporter responded that appellants had not yet made arrangements

to pay for the record. On May 3, appellants informed us that they had arranged to pay for the record,

which was filed on May 26. On July 13, appellants filed their first motion for an extension of time

to file their brief, asking for an additional forty-five days, and on July 19, we extended the deadline

to August 9. On September 20, this Court sent notice that the brief was overdue, requesting a

response by October 1. On October 5, appellants filed their second motion for an extension of time,

requesting a thirty-day extension. On October 14, we granted the second motion and ordered
appellants to file their brief no later than November 5, stating that no further extensions would be

granted and that the appeal would be dismissed if the brief was not timely filed. To date, appellants

have not filed their brief or otherwise responded to our October 14 order. We therefore dismiss the

appeal for want of prosecution.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Prosecution

Filed: December 2, 2004




                                                 2